Citation Nr: 1142753	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  06-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include a generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987, with service in the National Guard from February 1983 to August 1983 and subsequent service in the National Guard through November 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision issued by the VA RO in Indianapolis, Indiana. 

These issues were remanded by the Board for further development in May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hypertension and an acquired psychiatric disability, to include a generalized anxiety disorder.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board notes that these issues were remanded in May 2010 in order to verify the dates and types of the Veteran's active duty service, including any periods of active duty service with the Army National Guard.  It was noted in this remand that the claims file contains a DD Form 214 which verifies the Veteran's active duty from August 1983 to June 1987, as well as National Guard records showing that he had over 20 years of total service including guard service from July 1992 to November 2004.

The Board notes that some personnel records were associated with the claims file after the May 2010 remand.  However, it is unclear from the record what channels were used to obtain these records and whether all available avenues for obtaining the Veteran's records from his active duty service and his National Guard service were exhausted.  Moreover, the Veteran's representative specifically requested in the September 2011 Written Brief Presentation that the Veteran's personnel records be obtained, suggesting that the representative believes that not all available records from the Veteran's service have been obtained.  As such, the Board finds that these issues must regrettably be remanded once again in order to obtain all available service treatment records and personnel records from his active duty service and his National Guard service that have not yet been associated with the claims file and to document the means by which any records have been obtained. 

With regard to the Veteran's hypertension claim, the Veteran claims that his hypertension was incurred in and/or aggravated by his active service, including in the National Guard.  A review of the Veteran's service treatment records reflects that his blood pressure was recorded as 130/90 in January 1984 and as 140/90 in July 1984.  The evidence of record suggests that the Veteran had high blood pressure in 1999.  On an October 1999 Report of Medical History, the Veteran reported high blood pressure.  He was noted as having increased blood pressure, mild, on the October 1999 Report of Medical Examination.  

The Veteran was afforded a VA examination for his hypertension claim in June 2010.  In a June 2010 addendum to this examination report, it was noted that, upon review of the claims file, the Veteran was found to have elevated blood pressure during his physical examination on October 2, 1999, and he was treated with Accupril daily at that time.  The examiner determined that, therefore, the Veteran's hypertension is more likely than not (probability greater than 50%) causally or etiologically related to active service or to a period of active service in the National Guard.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty in the National Guard.  38 C.F.R. § 3.6(c) (2011).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002).

Therefore, as hypertension is considered to be a disease, as opposed to any injury, the Board notes that service connection can be granted for this disability if the evidence shows that the Veteran's hypertension was incurred or aggravated while performing ACDUTRA or during a period of active duty service.  While the June 2010 VA examiner determined that the Veteran's hypertension is more likely than not (probability greater than 50%) causally or etiologically related to active service or to a period of active service in the National Guard, the examiner offered no rationale as to why the Veteran's hypertension is being related to a period of active service in the National Guard, as opposed to a period of INACDUTRA.  Moreover, the examiner did not address the January and July 1984 blood pressure readings of  130/90 and 140/90.  Therefore, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  The Veteran must be scheduled for a VA examination to determine whether he has a current diagnosis of hypertension that was caused or aggravated by his active duty service or while performing ACDUTRA.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

With regard to the Veteran's acquired psychiatric disability claim, the Veteran contends that this disability was incurred in and/or aggravated by his active service, including in the National Guard.  On the Report of Medical History in October 
1999, the Veteran reported nervous trouble.  In an August 2001 service treatment record, the Veteran reported panic attacks. 

The Veteran was afforded a VA psychiatric examination in June 2010.  Upon review of the claims file and examination of the Veteran, the examiner noted that the Veteran meets the diagnostic criteria for generalized anxiety disorder, which is less likely than not related to his experience in the military.  The examiner also noted that the Veteran meets the diagnostic criteria for major depressive disorder, recurrent.  The examiner further noted that this disorder seems to be more likely than not a resultant of his longstanding struggle with anxiety, personal despair, and growing misanthropic view on life. 

As the June 2010 VA examiner did not provide a rationale for the opinion that the Veteran's generalized anxiety disorder is less likely than not related to his experience in the military and the examiner did not provide an opinion as to a possible relationship between the Veteran's major depressive disorder and his military service, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  The Veteran must be scheduled for a VA examination to diagnose the Veteran with all current psychiatric disabilities and to determine whether he has any current psychiatric disabilities that were caused or aggravated by his active duty service or while performing ACDUTRA.  See supra Colvin; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate);

Accordingly, the case is REMANDED for the following actions:

1. The RO should ask the service department or any other appropriate agency to verify all of the Veteran's periods of service.  Request from the service department a complete copy of the Veteran's service personnel records, service treatment records, separation certificates, and any other related materials that document the dates and nature of his active duty, active duty for training, and inactive duty for training that have not already been associated with the claims file.  All available avenues to obtain these records must be exhausted.  The claims file should document all efforts that were made to obtain these records.  If the records do not exist or cannot be located, the RO should issue a formal finding of the unavailability of those records and associate them with the claims file. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 

2. After the Veteran's periods of service have been verified to the extent possible, the RO should prepare a memorandum detailing the Veteran's periods of active duty service, INACDUTRA, and ACDUTRA, and associate this memorandum with the claims file.

3. After the aforementioned records have been obtained to the extent possible and the aforementioned memorandum has been associated with the claims file, schedule the Veteran for an appropriate VA examination for his hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his hypertension.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has hypertension that was caused or aggravated by his active duty service or while performing ACDUTRA. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

A complete rationale for any opinion expressed should be provided in a legible report.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. After the aforementioned records have been obtained to the extent possible and the aforementioned memorandum has been associated with the claims file, schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current psychiatric disabilities.  Then, the examiner should render an opinion as to whether it is at least as likely as not that any of the Veteran's currently diagnosed psychiatric disabilities were caused or aggravated by his active duty service or while performing ACDUTRA.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

A complete rationale for any opinion expressed should be provided in a legible report.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


